Citation Nr: 0516420	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  97-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 

(The issue of an effective date earlier than January 7, 1997, 
for a grant of a total disability rating based on individual 
unemployability due to service-connected disabilities is the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945 and from June 1946 to April 1947.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Wichita, Kansas.  In December 
2001, the Board, in pertinent part, remanded the matter on 
appeal to the RO for additional development.  To the extent 
possible, that development has been accomplished.

An April 1997 rating decision, also on appeal at the time of 
the December 2001 Board remand, denied the veteran's claims 
concerning increased ratings for his service-connected 
residual gunshot wound injuries to the left thigh, left upper 
arm, and left forearm.  In a September 2004 rating decision, 
the RO assigned a 40 percent rating for the veteran's the 
left thigh injury, a 30 percent rating for his left upper arm 
injury, and a 30 percent rating for his left forearm injury.  
The RO also granted service connection and assigned a 40 
percent rating for atrophy and numbness of the left hand.  
Each of the above awards became effective as of January 1997.  

Since these are the maximum ratings allowed under the 
applicable rating criteria, the veteran was properly notified 
in September 2004 that these issues are no longer on appeal.  
Thereafter, the veteran's attorney filed a brief in which he 
limited the issues on appeal to the propriety of the initial 
rating assigned for the veteran's PTSD.

In October 2003, the RO also granted the veteran's claim for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), effective 
January 1997.  This issue had also been on appeal to the 
Board.  In a Informal Conference Report dated in January 
2005, the veteran appears to have raised the issue of 
entitlement to an earlier effective date for the award of his 
TDIU claim.  Subsequent to the Board's receipt of the 
veteran's claims folder, the Board recently received from the 
RO a temporary claims folder which includes documents 
demonstrating that the veteran has now perfected his appeal 
regarding an earlier effective date for a TDIU.  Although 
this matter has been separately docketed from the issue on 
the title page of the decision, the Board, on its own motion, 
finds that good cause based on the age of the veteran has 
been demonstrated to advance the veteran's case on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2004).  The Board 
thus will take prompt action to promulgate a decision on the 
issue of entitlement to an earlier effective date for the 
grant of a TDIU in a separate Board decision.  

FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
symptoms which include depression, social isolation, 
nightmares, hypervigilance, memory loss, and sleep 
disturbance. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.16(c), 4.125-4.132, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected PTSD.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions issued 
in March 1998 and September 2004, a statement of the case 
(SOC) issued in January 2000, a supplemental statement of the 
case (SSOC) issued in September 2004, as well as letters by 
the RO dated in January 2000 and April 2002.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  The Board has 
considered the veteran's argument that he was never notified 
of the rating criteria for a 70 percent and a 100 percent 
rating for PTSD.  However, these rating criteria are clearly 
set forth in the SOC.  In addition, the April 2002 letter by 
the RO notified the veteran of the VCAA, including the 
division of responsibility between himself and VA in 
obtaining evidence needed to substantiate his claim.  

The Board notes that the RO's April 2002 letter was not 
provided prior to the initial adjudication of his claim, as 
required by Pelegrini, supra.  However, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case is harmless error, as the content of the notice 
fully complies with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In other words, the essential 
fairness of the adjudication process has not been affected by 
the error as to the timing of the RO's notification letter.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  The veteran has been afforded four 
VA psychiatric examinations to determine the nature and 
severity of his service-connected PTSD.  These examinations 
are adequate for rating purposes.  

In addition, the Board notes that there does not appear to be 
any outstanding medical records that are relevant to this 
appeal, as the RO obtained all relevant medical records 
identified by the veteran and his representative.  In a 
January 2000 letter, the RO sent the veteran authorized 
release forms (VA Form 21-4142) for him to complete and 
return so that it could request any outstanding private 
treatment records.  The veteran did not reply.  The Court has 
held that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Lastly, the Board notes that a May 2002 letter 
from the Social Security Administration noted that it had no 
medical records concerning the veteran, since he was only 
receiving retirement benefits.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 



II.  Discussion

The record shows that the veteran sustained multiple gunshot 
wound injuries during World War II and was subsequently 
diagnosed with PTSD.  In a March 1998 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
for PTSD, effective August 1997.  This appeal ensued after 
the veteran disagreed with the 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (When a claim 
arises from a claimant's disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence).  

In September 2004, the RO granted an increased rating to 50 
percent for PTSD, effective August 1997.  Therefore, the 
issue on appeal is entitlement to an initial rating in excess 
of 50 percent for PTSD.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent rating is assigned where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.


B.  Factual Background

The veteran began receiving VA outpatient treatment for PTSD 
in 1997.  The veteran presented for an initial intake screen 
in August 1997.  The veteran's complaints included 
sleeplessness as a well as nightmares and flashbacks about 
his military experience in World War II.  He denied feelings 
of depression except as it related to his sleeplessness and 
constant fatigue.  He denied delusions as well as suicidal 
and homicidal ideation.  He also denied symptoms involving 
obsessive-compulsive disorder and panic disorder.  No mania 
or history of thought disorder was present.  He said he had 
two brothers, one sister, and one adult son from his first 
marriage.  He said his first wife died of cancer, and had 
been married to his second wife for the past two or three 
years. 

A mental status examination revealed that the veteran had 
good hygiene and maintained good eye contact.  His mood was 
okay, his affect was slightly restricted, and his insight and 
judgment were fair.  He was alert and oriented times four.  
His memory was intact, as he could recall the last three 
presidents and spell "world" forward and backward.  His 
concentration was fair.  The diagnostic assessment was PTSD.  
The veteran was placed on medication to help him sleep.

When seen for a follow-up evaluation in September 1999, he 
complained of increasing memory problems and depression.  His 
grooming and hygiene were fair, his eye contact was good, and 
his speech was goal directed.  No other significant findings 
were reported.  He was started on Paxil and Propanolol for 
panic symptoms.  The veteran was seen again in November and 
December of 1997 for similar complaints, with no significant 
changes noted on mental status examinations.  

The veteran was afforded a VA psychiatric examination in 
February 1998 in connection with his initial claim for 
service connection for PTSD.  During the interview, the 
veteran stated that he retired in 1991 after working for the 
same company for 23 years.  He explained that his social life 
was minimal.  He said he isolated himself and that his peer 
relationships are poor.  His symptoms included 
hypervigilance, middle sleep disturbance, nightmares three to 
four times a week, and depression with occasional crying 
spells.

A mental status examination revealed that the veteran was 
oriented to time, place, and person.  His affect was tense 
and his judgment and insight were fair.  His temper was 
normal.  He had poor short-term memory, which the veteran 
attributed to poor hearing.  His concentration was diminished 
and his energy was low.  He denied mood swings as well as 
hallucinations or delusions.  He reported a history of 
paranoia and said he carried a pistol until his first wife 
took it away about eight or nine years earlier.  He denied 
any phobias.  The examiner concluded with a diagnosis of PTSD 
with depression.  He also assigned a Global Assessment of 
Functioning (GAF) score of 50.  It was determined that the 
veteran suffered from moderately severe incapacity.  Although 
the examiner noted that the veteran had been treated for 
Alzheimer's disease, no symptoms of Alzheimer's disease were 
manifest during the examination except for his complaints 
about his memory.  

VA outpatient treatment record dated from 1998 to 1999 noted 
the veteran's continued complaints of sleeplessness, as well 
as nightmares and flashbacks about the war.  However, mental 
status examinations generally showed that the veteran was 
less depressed and less anxious.  He continued to deny 
delusions as well as suicidal and homicidal ideation.  His 
speech was also coherent, relevant, and goal directed. 

The veteran underwent an additional VA psychiatric 
examination in April 1999 to determine the nature and 
severity of his PTSD.  At that time, the veteran described 
his second marriage of four years as "satisfactory," but 
said he isolated and had trouble getting along with people.  
His also said he had a short temper and was often irritable.  
He reported nightmares and flashbacks about his wartime 
experiences.  He reported depression and occasional crying 
spells but denied suicidal ideation.  He also denied 
hallucinations and delusions but described some paranoid 
ideation.  He said he distrusted people and worried a lot.  
He said he carried a pistol in his van.  He said he enjoyed 
fishing and watching boxing.  He stated that he belonged to 
the Purple Heart Club but did not go very often.  He would 
seldom go to church or go out to eat.  He said he would 
occasionally work in his wife's beauty shop sweeping up.

A mental status examination revealed that the veteran was 
cooperative and appeared neat, clean, and casually dressed.  
He was alert, coherent, and oriented to time, place, and 
person.  His affect was flat and tense, and his judgment and 
insight were fair.  His peer relationships were diminished.  
Both memory and concentration were also diminished.  It was 
noted that he was hypervigilant, startled easily, and had 
some underlying anger.  The diagnosis was PTSD with 
depression.  The examiner noted that the veteran's primary 
PTSD symptoms included sleep disturbance, nightmares, 
flashbacks, depression, paranoia, survivor guilt, anger, and 
hypervigilance.  The examiner assigned a GAF score of 50 and 
noted that his prognosis was guarded. 

The veteran was evaluated by a VA examining psychologist in 
June 2004 to assess the severity of his PTSD.  At that time, 
the veteran reported visual hallucinations involving animals 
and people coming of the walls.  He said he did not interact 
with them, but that he wanted to "beat them up."  These 
images would appear for only an instant before disappearing.  
According to the veteran, these episodes involving 
hallucinations could go on for weeks before suddenly stopping 
for weeks or months.  The veteran's wife indicated that he 
was depressed and slept too much, sometimes up to 15 hours a 
day, although the veteran denied depression.  It was noted 
that the veteran had not worked since his last examination.  
The veteran indicated that he and his wife got along well.  
He also said that he was estranged from his 46-year-old son 
and grandson but that he got along well with his three 
stepchildren.  He said he had no friends and did not 
socialize since retiring.  He indicated that he spent his 
time watching television or sitting outside if the weather 
was nice.  

On mental status examination, the veteran was alert and 
oriented times three.  He was also cooperative and maintained 
good eye contact.  His speech was normal and clear.  His 
thought process was clear and goal directed, without suicidal 
and homicidal ideation.  However, he reported visual 
hallucinations that would come and go.  He responded in a 
logical manner and appeared appropriate.  It was noted that 
he was having difficulty with both short and long-term 
memory.  He denied panic attacks as well as obsessive or 
ritualistic behavior.  Under impulse control, the examiner 
noted "OK."  

The examiner diagnosed the veteran with PTSD, chronic, with 
depressed features.  He also assigned the veteran a GAF score 
of 40 based on his flat affect, no friends, depressed mood, 
periodic anxiety, difficulty concentrating and paying 
attention, social isolation, impaired memory, declining 
maintenance of personal hygiene, and impairment in reality 
testing (visual hallucinations).  On the other hand, however, 
the examiner later stated that the veteran's PTSD symptoms 
did not appear to significantly interfere with his ability to 
obtain or retain gainful employment.  However, the examiner 
indicated that these symptoms manifested in symptoms of 
depression which had been exacerbated by his declining health 
due to physical injuries.  His psychological decline appeared 
to be influenced by his declining health and limitations 
placed on him due to health restrictions. 

The same psychologist evaluated the veteran again in June 
2004 to determine whether he was competent for VA purposes.  
The veteran's complaints included difficulty sleeping, 
flashbacks, and nightmares.  He said he had a good 
relationship with his wife and eight-year-old stepson, with 
whom he enjoyed spending time.  He said he had one close 
friend who he would see occasionally.  He said he spent a 
majority of time with his family, taking care of chores at 
home, going to movies with his wife, and taking walks.  He 
explained that he spent all his time with his wife, and that 
they would participate in social activities with family or 
friends every two weeks.  He said he was saving to buy a 
house and helping his wife with her papers to become a 
citizen.  He said he had a good relationship with his brother 
and sister whom he would visit with every two weeks.  He also 
said he had frequent contact with his wife's family.  He 
reported a substance abuse problem until receiving treatment 
in 2002.  As a result of his substance abuse, he was deemed 
incompetent for VA purposes.  He initially appointed a friend 
as the payee but appointed his sister as payee a few months 
later after learning that his friend was taking some of his 
money for herself.  

A mental status examination revealed that the veteran had no 
impairment of thought process or communication, no delusions 
or hallucinations, no suicidal or homicidal ideation, no 
history of panic attacks, and no obsessive or ritualistic 
behavior.  The examiner also noted "OK" when asked about 
personal hygiene, speech patterns, and impulse control.  He 
also noted that the veteran was oriented to person, place, 
and time.  The examiner diagnosed the veteran with cocaine 
and alcohol dependence, in full remission, and PTSD, chronic.  
The examiner also determined that the veteran was competent 
to handle his funds and assigned a GAF score of 55.  This 
score was apparently based on the veteran's depressed mood, 
mild insomnia, flat affect, and few friends, although the 
examiner noted that the veteran had some meaningful 
interpersonal relationships.

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial rating in excess of 50 percent for the veteran's 
service-connected PTSD.  In evaluating this disability, the 
Board notes that the veteran also suffers from depression, 
for which service connection has not been established.  
However, since no medical professional has clearly separated 
the effects of the veteran's service-connected PTSD from his 
nonservice-connected depression, the Board will attribute all 
of his symptoms to his service-connected PTSD.  See 
Mittleider, supra.

The veteran reported that his primary symptoms involve 
nightmares, trouble sleeping, depression, social isolation, 
paranoia, and decreased memory and concentration.  
Nevertheless, the clinical evidence reveals that the veteran 
does not exhibit most of the symptoms described in the 
criteria for a 70 percent evaluation.  For example, there is 
no evidence of suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.  

Since the initial grant of service connection, the veteran 
has consistently denied both suicidal and homicidal ideation.  
Mental status examinations also revealed that the veteran was 
alert and oriented times three.  The most compelling evidence 
in support of the veteran's claim is the June 2004 VA 
examination report which noted the veteran's complaints of 
disturbing hallucinations.  The examiner also assigned the 
veteran a GAF score of 40, which is the lowest GAF score of 
record.  A GAF score between 31 and 40 is appropriate where 
behavior is manifested by major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (1994).  The Board 
emphasizes, however, that the psychologist later noted in his 
report that the veteran's PTSD symptoms did not appear to 
significantly interfere with his ability to obtain or retain 
gainful employment.  It was also noted that the veteran 
denied panic attacks, obsessive or ritualistic behavior, as 
well as impaired impulse control.  

Moreover, the same psychologist prepared a separate report 
that very same day to address the issue of competency.  This 
report, however, made no mention of hallucinations.  Indeed, 
the veteran indicated that he was saving money to buy a house 
and was helping his wife prepare immigration documents in 
order to enable her to become a citizen.  The veteran's 
ability to prepare such documents is clearly inconsistent 
with a GAF score of 40.  The psychologist also listed a GAF 
score of 55 in this second report, which reflects only 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id. 

The Board has also considered the veteran's statements 
concerning his increasing social isolation, including his 
estrangement from his son.  However, the veteran reported 
that he had a good relationship with his wife and his three 
stepchildren.  A VA psychologist in June 2004 also found that 
the veteran was able to maintain some meaningful 
interpersonal relationships.  Thus, the veteran does not 
appear to be unable to establish and maintain effective 
relationships as a result of her PTSD, but, rather, has 
difficulty in doing so.  

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 50 
percent for the veteran's PTSD since the initial grant of 
service connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990), and the appeal is denied.  

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the Board is not persuaded that the evidence 
shows that the veteran's PTSD alone has caused marked 
interference with employment.  The veteran retired in 1991 
after working for the same company for 23 years.  Although 
the RO recently awarded the veteran a TDIU, that decision was 
largely based on the veteran's service-connected disabilities 
involving his residual gunshot wound injuries to the left 
thigh, left forearm, and left upper arm.  In June 2004, 
moreover, a VA psychologist determined that the veteran's 
PTSD symptoms did not appear to significantly interfere with 
his ability to obtain or retain gainful employment.

The Board thus finds that the veteran's service-connected 
PTSD does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


